Motion granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the District Attorney of Bronx County, and flies 6 typewritten or 19 mimeographed copies thereof, together with the original record, with this court, on" or before September 6, 1960, with notice of argument for the October 1960 Term of this court, said appeal to be argued or submitted when reached. Anthony F. Marra, Esq., is appointed as counsel for the defendant for the purposes of the appeal. Concur — Botein, P. J., Breitel, Valente, Stevens and Bergan, JJ.